Title: To Benjamin Franklin from Henri Fizeaux & Cie., 20 January 1785
From: Fizeaux, Henri, & Cie.
To: Franklin, Benjamin


				
					Monsieur
					Amsterdam le 20, Janvr. 1785.
				
				Mrs. Pott & Cie. de Lausanne nous ont fait parvenir Suivant vos ordres un ballot de Livres, en nous en recommandant l’expedition ulterieure à M Thompson à Philadelphie, ce que nous ne differerons pas d’executer, si vous ne nous en ordonnés pas autrement, nous prierons ensuite M. Grand de nous rembourser de nos frais, présumant que telles Sont vos intentions.
				Nous avons l’honneur d’etre avec une Consideration Respectueuse Monsieur Vos trés humbles & trés obeissans Serviteurs
				
					H. Fizeux & Cie.
					Monsieur Franklin Ministre Plenipotentiaire des Etats unis à Paris.
				
			